UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1674


LYNTON BALLENTINE,

                      Plaintiff – Appellant,

          v.

JAMES B. NUTTER & COMPANY; HUTCHENS LAW FIRM, LP; JONATHAN
CALEB ROGERS; SHANN ROSE SCHMIDT; CLAIRE COLLINS; NORTH
CAROLINA HOUSING FINANCE AGENCY; HOLLY ROBINSON; SURETY
INSURANCE COMPANY; KAREN BUMGARDNER,

                      Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:15-cv-00496-FDW-DSC)


Submitted:   November 17, 2016            Decided:    November 21, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Lynton Ballentine, Appellant Pro Se. Brian D.         Boone, ALSTON &
BIRD, LLP, Charlotte, North Carolina; Lacey           Meredith Moore,
HUTCHENS LAW FIRM, Charlotte, North Carolina;         Kacy Lynn Hunt,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,         North Carolina;
Elizabeth C. Stone, WILLIAMS MULLEN, Raleigh,         North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lynton    Ballentine        appeals       the     district       court’s     order

dismissing       his    complaint         for     lack         of     subject     matter

jurisdiction.          We   have     reviewed          the    record     and    find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        Ballentine v. James B. Nutter & Co., No.

3:15-cv-00496-FDW-DSC (W.D.N.C. June 1, 2016).                        We dispense with

oral    argument    because      the     facts    and        legal    contentions      are

adequately      presented   in     the    materials          before    this    court   and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                           2